JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
Plaintiff-appellant, the state of Ohio, appeals from the judgment of the trial court dismissing an indictment that charged the defendant-appellee, James Johnson, with carrying a concealed weapon in violation of R.C. 2923.12. In dismissing the charge, the trial court relied on this court's decision in Klein v.Leis,1 in which we held that R.C. 2923.12 was unconstitutional.
In its sole assignment of error, the state contends that the trial court erred in dismissing the indictment. We sustain the state's assignment of error on the authority of the Ohio Supreme Court's decision in Klein v. Leis.2 In that case, the supreme court reversed this court's decision and held that Ohio's statute prohibiting the carrying of a concealed weapon is constitutional. Therefore, we reverse the trial court's judgment and remand this cause for further proceedings consistent with this judgment entry and the law.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Winkler, P.J., Gorman and Sundermann, JJ.
1 146 Ohio App.3d 526, 2002-Ohio-1634, 767 N.E.2d 286.
2 99 Ohio St.3d 537, 2003-Ohio-4779, 795 N.E.2d 633.